Title: Edward Livingston to James Madison, 29 April 1830
From: Livingston, Edward
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                29 Apl 1830.
                            
                        
                        
                        You can not have been unobservant of the frequent use which has been made of your name and your authority as
                            well as of those of Mr. Jefferson in a late debate in the Senate it was my opinion as well from my personal knowledge of
                            your sentiments as from the best construction I could put upon your writings that an unwarrantable attempt was made to cover
                            dangerous doctrines and give them currency under the authority of your name and I regret to see that the artifice has been
                            in some sort successful republican members of the Senate and the Editors of republican papers have without due examination
                            identified the modern doctrine of a state veto with that for which I had the honor of contending and at a long interval
                            following you in 179[8]– – I endeavoured to expose this fallacy, but I unfortunately stand alone among the speakers on that
                            subject, and I do not doubt that I am considered by many as entertaining heretical opinions for my strict adherence to
                            those which I considered as sanctioned both by yours and Mr Jeffersons, but which I am sure were those I then entertained
                            and have seen no reason since to change.
                        I might have presumed upon your remembrance of our old associations to have sent you the Copy of my Speech,
                            but I should scarcely have imposed upon you the trouble of reading it, if it were not for the considerations I have stated,
                            and I confess too that I am anxious to know whether it is possible that I have been mistaken and to have a communication
                            from you on the subject with or without liberty to have the whole or any part of it made public. A suggestion I should not
                            have taken the liberty to make but for the influence which the use of your name has I know had in giving currency to
                            doctrines which I am perfectly persuaded you never taught.
                        Be so obliging as to call me to the recollection of Mrs. Madison in terms that will express my highest
                            respect and Esteem, and believe me to be ever with the same sentiments. Your Mo Obd Serv
                        
                        
                            
                                Edw Livingston
                            
                        
                    